DETAILED ACTION
This Office action is a response to Election/Restriction of an Application No. 17/259,951 filed on 07/13/2022 in which claims 1-19 and 21 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 7-19, in the reply filed on 07/13/2022 is acknowledged. Upon further consideration, the subject matter(s) of claims 1 and 21 are similar to dependent claims of 13 and 19 respectively in Group II. Thus, the requirement of Election/Restrictions is withdrawn and all pending claims 1-19 and 21 are being considered for examination.

Priority
Acknowledgement is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The Examiner contends that the drawings submitted on 01/13/2021 are acceptable for examination proceedings.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 01/13/2021.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections
Claims 1, 4, 7, 16 and 21 are objected to because of the following informalities:
Claim 1 recites the preamble “A communications device for communicating via wireless access interface, the communications device comprising transceiver circuitry and controller circuitry configured in combination…” in line 1-3. For clarity, it is suggested to insert the colon ":" after the word “comprising” in order to demarcate the preamble and the body.
Claim 4 recites a pronoun “it” in line 4. For clarity, it is suggested to change a pronoun word “it” to a positively recited non-pronoun word.
Claim 7 recites the preamble “the communications device comprising transceiver circuitry and controller circuitry configured in combination…” in line 5-6. For clarity, it is suggested to insert the colon ":" after the word “comprising” in order to demarcate the preamble and the body.
Claim 16 recites a pronoun “it” in line 4. For clarity, it is suggested to change a pronoun word “it” to a positively recited non-pronoun word.
Claim 21 recites the preamble “A communications device for communicating via wireless access interface, the communications device comprising transceiver circuitry and controller circuitry configured in combination…” in line 1-3. For clarity, it is suggested to insert the colon ":" after the word “comprising” in order to demarcate the preamble and the body.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the bandwidth parts” in line 5. It is unclear whether “the bandwidth parts” refers to “a plurality of bandwidth parts” in line 4 or “at least two of a plurality of bandwidth parts” in line 4. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret as best understood. 
Claims 2-6 are also rejected for the same reasoning as claim 1 set forth in above because they are dependent upon the rejected claim 1 respectively. 
Claim 7 recites “the others of the non-default bandwidth parts” in line 9. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret as best understood.
Claim 7 recites “to receive the signals via the other of the non-default bandwidth parts to the deactivated one of the non-default bandwidth parts in preference to receiving the signals from the default bandwidth part” in line 7-11. It is unclear whether the signals are received using the others of the non-default bandwidth parts or using the default bandwidth part. For the purpose of examination, Examiner will interpret as best understood.
Claims 8-19 are also rejected for the same reasoning as claim 13 set forth in above because they are dependent upon the rejected claim 7 respectively.
Claim 13 recites the several recitations of “the bandwidth parts”. It is unclear whether “the bandwidth parts” refers to “a plurality of bandwidth parts” recited in claim 7, line 2 or “a default bandwidth part” recited in claim 7, line 4 or “at least two non-default bandwidth parts” recited in claim 7, line 4-5. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret as best understood.
Claims 14-18 are also rejected for the same reasoning as claim 13 set forth in above because they are dependent upon the rejected claim 13 respectively.
Claim 19 recites the several recitations of “the bandwidth parts”. It is unclear whether “the bandwidth parts” refers to “a plurality of bandwidth parts” recited in claim 7, line 2 or “a default bandwidth part” recited in claim 7, line 4 or “at least two non-default bandwidth parts” recited in claim 7, line 4-5. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret as best understood.
Appropriate corrections are required.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et al. (US 2020/0252180 A1) hereinafter “Takeda”.

Regarding claim 1, Takeda discloses a communications device for communicating via a wireless access interface, the communications device comprising transceiver circuitry and controller circuitry (see FIG. 15; see ¶ [0181], a user terminal includes a plurality of transmitting/receiving antennas, a baseband signaling processing section and an application section) configured in combination
to receive signals using at least two of a plurality of bandwidth parts of the wireless interface, each of the bandwidth parts being smaller than and within a carrier bandwidth of the wireless access interface, wherein the at least two of the bandwidth parts at least partially overlap in frequency resources of the carrier bandwidth and time resources of the wireless access interface (see FIG. 1A and 1B; see ¶ [0030-33], a plurality of BWPs (here, two BWPs #1 and #2) may be configured per carrier for a user terminal. The plurality of BWPs configured for the user terminal may have different bandwidths. Moreover, the plurality of BWPs may at least partially overlap each other in frequency band),
to receive the signals via both of the at least two bandwidth parts (see ¶ [0044-46], a user terminal monitors a CORESET configured in DL BWP (for example DL BWP #1) in the carrier, in a certain cycle, to receive (detect) DCI for the DL BWP and DCI for a different DL BWP(s) (for example, DL BWP #2) in the carrier), and
to decode the signals received via each of the at least two bandwidth part separately (see ¶ [0049] [0053], the user terminal monitors (performs blind decoding on) the DCI for DL BWP #1 in COREST #1 in a certain cycle and the DCI for DL BWP #2 in CORESET #2 in a certain cycle).

Regarding claim 2, Takeda discloses wherein the at least two bandwidth parts comprises a primary bandwidth part and at least one secondary bandwidth part, and the controller circuitry is configured to select one of the primary and secondary bandwidth parts for receiving or transmitting signals (see ¶ [0071] [0106], a primary BWP and a secondary BWP(s)).

Regarding claim 3, Takeda discloses wherein the at least two bandwidth parts comprise a primary bandwidth part and at least one secondary bandwidth part, and the transceiver circuitry and the controller circuitry are configured in combination to receive an indication of one of the primary and secondary bandwidth parts for receiving or transmitting signals (see ¶ [0120] [0136], the user terminal may control activation and/or deactivation of one or more UL BWPs configured for the user terminal, based on an explicit or implicit indication information).

Regarding claim 4, Takeda discloses wherein the at least two bandwidth parts comprise a primary bandwidth part and at least one secondary bandwidth part, wherein only the at least one secondary bandwidth part has an inactivity timer associated with it (see ¶ [0140], the user terminal may deactivate UL BWP #2 based on a timer).

Regarding claim 5, Takeda discloses wherein the at least two bandwidth parts comprise a primary bandwidth part and at least one secondary bandwidth part, the primary bandwidth part and the at least one secondary bandwidth part having a same numerology, and the transceiver circuitry and controller circuitry are configured in combination to decode signals received via a larger one of the at least two bandwidth parts, the signals being located on the overlapped frequency resources of a smaller one of the at least two bandwidth parts and the larger of the bandwidth parts (see FIG. 1A and 1B; see ¶ [0030-33], a plurality of BWPs (here, two BWPs #1 and #2) may be configured per carrier for a user terminal. The plurality of BWPs configured for the user terminal may have different bandwidths (BWP #1 is smaller than BWP #2). Moreover, the plurality of BWPs may at least partially overlap each other in frequency band).

Regarding claim 6, Takeda discloses wherein the signals are received via both of the at least two bandwidth parts simultaneously (see ¶ [0049], the user terminal monitors (performs blind decoding on) the DCI for DL BWP #1 and the DCI for DL BWP #2 in CORESET #1 in a certain cycle).
Regarding claim 7, Takeda discloses a communication device for communicating via a wireless access interface, the wireless access interface comprising a plurality of bandwidth parts, each of the bandwidth parts being smaller than and within a carrier bandwidth of the wireless access interface (see FIG. 1A and 1B; see ¶ [0030-33], a plurality of BWPs (here, two BWPs #1 and #2) may be configured per carrier for a user terminal. The plurality of BWPs configured for the user terminal may have different bandwidths. Moreover, the plurality of BWPs may at least partially overlap each other in frequency band), the plurality of bandwidth parts comprising a default bandwidth part and at least two non-default bandwidth parts which are not always active (see ¶ [0106], it is assumed that it is kept active as DL BWP #1 (primary BWP) while DL BWP #2 (secondary BWP) and a UL BWP change from active to inactive), the communication device comprising transceiver circuitry and controller circuitry (see FIG. 15; see ¶ [0181], a user terminal includes a plurality of transmitting/receiving antennas, a baseband signaling processing section and an application section) configured in combination
to receive signals using the non-default bandwidth parts (see ¶ [0049], the user terminal monitors (performs blind decoding on) the DCI for DL BWP #1 and the DCI for DL BWP #2 in CORESET #1 in a certain cycle),
to determine that one of the non-default bandwidth parts is deactivated (see ¶ [0085], when DL BWP #1 is activated, DL BWP #2 is deactivated), and
to receive the signals via the others of the non-default bandwidth parts to the deactivated one of the non-default bandwidth parts in preference to receiving the signals from the default bandwidth part (see ¶ [0044], a user terminal monitors a CORESET configured in DL BWP #1 in the carrier, in a certain cycle, to receive detect DCI).

Regarding claim 8, Takeda discloses wherein the transceiver circuitry and controller circuitry are configured in combination
to determine that all of the non-default bandwidth parts are deactivated (see ¶ [0085], DL BWP #2 is deactivated), and
to receive the signals via the default bandwidth part (see ¶ [0085], DL BWP #2 is deactivated, the user terminal monitors CORESET #1 and #2 configured in DL BWP #1).

Regarding claim 9, Takeda discloses wherein the determination is made based on the expiry of one inactivity timer each associated with one of the non-default bandwidth parts (see ¶ [0103-05], the user terminal may set the timer. In a case of providing DL timer and UL timer separately, the UL BWP may be immediately deactivated upon expiration of the UL timer or may be deactivated after expiration of the DL timer).

Regarding claim 10, Takeda discloses wherein the determination is made based on receiving Radio Resource Control, RRC, signalling (see ¶ [0034] [0166], a RRC signaling).

Regarding claim 11, Takeda discloses wherein the determination is made based on receiving Downlink Control Information, DCI, signalling (see ¶ [0034], DCI signaling).

Regarding claim 12, Takeda discloses wherein the determination is made based on receiving Medium Access Control, MAC, Control Entity, MAC-CE, signalling (see ¶ [0034] [0166], a MAC CE signaling).

Regarding claim 13, Takeda discloses wherein at least two of the plurality of bandwidth parts at least partially overlap in frequency resources of the carrier bandwidth and time resources of the wireless access interface (see FIG. 1A and 1B; see ¶ [0030-33], a plurality of BWPs (here, two BWPs #1 and #2) may be configured per carrier for a user terminal. The plurality of BWPs configured for the user terminal may have different bandwidths. Moreover, the plurality of BWPs may at least partially overlap each other in frequency band), the transceiver circuitry and controller circuitry are configured in combination
to receive the signals via both of the at least two bandwidth parts (see ¶ [0044-46], a user terminal monitors a CORESET configured in DL BWP (for example DL BWP #1) in the carrier, in a certain cycle, to receive (detect) DCI for the DL BWP and DCI for a different DL BWP(s) (for example, DL BWP #2) in the carrier), and
to decode the signals received via each of the at least two bandwidth part separately (see ¶ [0049] [0053], the user terminal monitors (performs blind decoding on) the DCI for DL BWP #1 in COREST #1 in a certain cycle and the DCI for DL BWP #2 in CORESET #2 in a certain cycle).

Regarding claim 14, Takeda discloses wherein the at least two bandwidth parts comprises a primary bandwidth part and at least one secondary bandwidth part, and the controller circuitry is configured to select one of the primary and secondary bandwidth parts for receiving or transmitting signals (see ¶ [0071] [0106], a primary BWP and a secondary BWP(s)).

Regarding claim 15, Takeda discloses wherein the at least two bandwidth parts comprise a primary bandwidth part and at least one secondary bandwidth part, and the transceiver circuitry and the controller circuitry are configured in combination to receive an indication of one of the primary and secondary bandwidth parts for receiving or transmitting signals (see ¶ [0120] [0136], the user terminal may control activation and/or deactivation of one or more UL BWPs configured for the user terminal, based on an explicit or implicit indication information).

Regarding claim 16, Takeda discloses wherein the at least two bandwidth parts comprise a primary bandwidth part and at least one secondary bandwidth part, wherein only the at least one secondary bandwidth part has an inactivity timer associated with it (see ¶ [0140], the user terminal may deactivate UL BWP #2 based on a timer).

Regarding claim 17, Takeda discloses wherein the at least two bandwidth parts comprise a primary bandwidth part and at least one secondary bandwidth part, the primary bandwidth part and the at least one secondary bandwidth part having a same numerology, and the transceiver circuitry and controller circuitry are configured in combination to decode signals received via a larger one of the at least two bandwidth parts, the signals being located on the overlapped frequency resources of a smaller one of the at least two bandwidth parts and the larger of the bandwidth parts (see FIG. 1A and 1B; see ¶ [0030-33], a plurality of BWPs (here, two BWPs #1 and #2) may be configured per carrier for a user terminal. The plurality of BWPs configured for the user terminal may have different bandwidths (BWP #1 is smaller than BWP #2). Moreover, the plurality of BWPs may at least partially overlap each other in frequency band).

Regarding claim 18, Takeda discloses wherein the signals are received via both of the at least two bandwidth parts simultaneously (see ¶ [0049], the user terminal monitors (performs blind decoding on) the DCI for DL BWP #1 and the DCI for DL BWP #2 in CORESET #1 in a certain cycle).

Regarding claim 19, Takeda discloses wherein the transceiver circuitry and controller circuitry are configured in combination 
to transmit, in advance of receiving the signals using at least two of the bandwidth parts, an indication of a capability of the communications device to receive or transmit signals using the at least two bandwidth parts (see ¶ [0111], a category of the user terminal reported from the user terminal indicates supporting of 100 MHz, the maximum bandwidth of at least one BWP configured for the user terminal by be 100 MHz. A maximum bandwidth of one or more BWPs (DL BWP(s) and/or a UL BWP(s)).

Regarding claim 21, Takeda discloses a communications device for communicating via a wireless access interface, the communications device comprising transceiver circuitry and controller circuitry (see FIG. 15; see ¶ [0181], a user terminal includes a plurality of transmitting/receiving antennas, a baseband signaling processing section and an application section) configured in combination
to transmit an indication of a capability of the communications device to receive or transmit signals using at least two of a plurality of bandwidth parts of the wireless access interface (see ¶ [0111], a category of the user terminal reported from the user terminal indicates supporting of 100 MHz, the maximum bandwidth of at least one BWP configured for the user terminal by be 100 MHz. A maximum bandwidth of one or more BWPs (DL BWP(s) and/or a UL BWP(s)), each of the bandwidth parts being smaller than and within a carrier bandwidth of the wireless access interface (see FIG. 1A and 1B; see ¶ [0030-33], a plurality of BWPs (here, two BWPs #1 and #2) may be configured per carrier for a user terminal. The plurality of BWPs configured for the user terminal may have different bandwidths).

Conclusion
The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Ang et al. (US 2019/0090299 A1) entitled: “Techniques and Apparatuses for Bandwidth Part Wake-up Signaling”
Zhou et al. (US 2019/0357238 A1) entitled: “Cross-Carrier Scheduling with Multiple Active Bandwidth Parts”

A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462